Citation Nr: 1435571	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  04-12 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, manic depression and bipolar disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to July 1978.  

This case has a long procedural history.  The current appeal arrives at the Board of Veterans' Appeals (hereinafter "Board") from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which declined to reopen a claim for service connection for a nervous condition.  

In May 2007, the Board denied the Veteran's request to reopen the claim for service connection for schizophrenia.  That decision was the subject of a March 2008 Joint Motion for Remand (JMR) and Order of the United States Court of Appeals for Veterans Claims (Court) which indicated that VA needed to send the Veteran notice on substantiating his claim and obtain records from the Social Security Administration (SSA).  Following further development, the Board again, in August 2010, denied the request to reopen.  In an October 2011 Memorandum Decision, the Court reversed the Board's August 2010 decision that found that no new and material evidence had been received to reopen the Veteran's claim.  The Memorandum Decision instructed the Board to return the matter to the RO for adjudication to afford the Veteran one review on appeal, and to complete any development that the reopened claim required, including obtaining a medical examination and opinion.  

In March 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ)).  [The Veteran was offered another hearing because the VLJ who held his February 2007 hearing had retired.]  A transcript of the hearing is associated with the file as contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  

The case was remanded for further development in June 2013 and November 2013.  The case is once again before the Board.

A review of the claims file shows that the Veteran has been variously diagnosed as having schizophrenia, manic depression and bipolar disorder.  The Board therefore finds that the Veteran's claim is not limited solely to schizophrenia and must be developed more generally as a claim for an acquired psychiatric disorder, particularly in light of the lack of medical evidence in the claims file that addresses the nature of his variously diagnosed acquired psychiatric disorders.  Thus, the claim is broadly recharacterized as a claim of service connection for an acquired psychiatric disorder, to include schizophrenia, manic depression and bipolar disorder, as reflected on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDING OF FACT

The Veteran's acquired psychiatric disorder, most recently diagnosed as bipolar disorder, had its onset during his active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disorder, most recently diagnosed as bipolar disorder, are met.  38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2013).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  
Analysis

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's acquired psychiatric disorder, most recently diagnosed as bipolar disorder, was incurred during his active service.  Therefore, service connection is warranted for an acquired psychiatric disorder, most recently diagnosed as bipolar disorder.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection will also be presumed for certain chronic diseases, including psychoses, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013); see also Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir 2004).  

In this case, an acquired psychiatric disorder, to include schizophrenia, manic depression and bipolar disorder, was not noted in the February 1978 service enlistment examination; therefore, the Veteran is presumed to have been in sound condition upon his entrance into active service.  The service treatment records (STRs) and post-service medical evidence reflect that the Veteran reported a history of treatment for schizophrenia since the 1970s.  Additionally, private medical records from February 1976 reflect he was hospitalized at that time for schizophrenia, approximately two years prior to his entrance into active service.  Therefore, the evidence rises to the level of clear and unmistakable evidence, showing that an acquired psychiatric disorder preexisted the Veteran's active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

However, the Board finds that the presumption of soundness has not been rebutted with clear and unmistakable evidence that an acquired psychiatric disorder was not aggravated by service.  In this regard, the Board observes that, following his admission into active service, in an April 1978 STR, the Veteran was admitted to a hospital following several suicide attempts.  He underwent a second psychiatric hospitalization later that month, and was diagnosed with "schizophrenia, paranoid type, chronic, with acute exacerbation, with significant dysphoric element."  Subsequent treatment in May 1978 revealed that the Veteran continued to display evidence of inappropriate behavior, but that psychiatric medications had slowly started to take effect.  By the time of his discharge from service, in June 1978, the Veteran was noted to be in relatively good remission, was no longer grossly confused, although he was still circumstantial and loose when he spoke, and it was noted that he seemed to smile inappropriately on some occasions.  He was diagnosed with "schizophrenia, paranoid type, persecutory subtype, chronic, severe, with acute exacerbation, in partial remission; manifested by paranoid concerns, looseness of associations, distractibility, poor concentration, sleeplessness, feelings of loneliness and dysphoria, inappropriate affect, and impaired judgment."  It was further determined that the Veteran's schizophrenia rendered him unfit for military service, and it was recommended that he be medically separated.  A Disposition Form, also dated in June 1978, indicates a Medical Board determined that the Veteran was "unfit for retention on active duty by reason of a physical disability which was neither incurred nor aggravated during any period in which he was entitled by basic pay (existed prior to service and neither incident to nor aggravate by military service)." 

In November 2003, April 2004 and May 2004 letters, a private physician, Dr. Fisher, M.D., indicated that the Veteran was diagnosed with "by history, schizoaffective disorder/major depression, recurrent with psychoses."  He noted that the Veteran reported that his psychiatric condition worsened after he enlisted in the military service, and that he spent six or seven months in the hospital during service.  Dr. Fisher reported that some of the Veteran's private and VA treatment records were reviewed, but not the service treatment records.  He then opined that "it may be that the military environment and its requirements did make [the Veteran's] psychiatric condition worse," and he recommended the Veteran undergo reevaluation to determine if the preexisting acquired psychiatric disorder was aggravated by the Veteran's service.  

A July 2013 VA examination reflects the Veteran was diagnosed with bipolar I disorder, with psychotic features.  The examiner opined that, the Veteran symptoms were best characterized as bipolar I disorder, with psychotic features.  He found that this diagnosis appeared to have been present, per the Veteran's report, prior to his military service, and therefore, the Veteran's mental health disorder was not related to his military service.  He also found no evidence in VBMS to indicate that this condition was aggravated by military service or increased in severity due to service.  

In June 2014, the examiner provided a supplemental VA opinion to his earlier opinion in the July 2013 VA examination.  He reported that he reviewed medical evidence in the claims file, including both VBMS and Virtual VA.  The examiner discussed the pre-service medical treatment for a mental health diagnosis prior to service and his in service hospitalization, treatment and assessment of being unfit for duty.  The examiner also noted the mental health providers during the Veteran's hospitalization in service found his reliability as a self-historian was inconsistent and that his mental health was stable, mood congruent and he was noted to be "in good remission."  He found that the Veteran's condition was stable upon discharge from hospitalization in service and in good mental health condition and that this data supported that the Veteran's condition was not worsened during military service.  The examiner concluded that, based on this data, the Veteran's diagnosis of bipolar disorder, with psychotic features, was present prior to his service and was not worsened by his military service.  He then specified that, there was clear and unmistakable evidence that a psychiatric disorder existed prior to service and there was clear and unmistakable evidence that showed the condition was not permanently aggravated in service beyond the natural progression of the disorder.  

Despite the VA examiner's opinions in July 2013 and June 2014, he failed to address specific evidence that indicated possible aggravation in service.  Specifically he did not discuss the STRs finding that the Veteran was hospitalized for a psychiatric disorder due to suicide attempts and that a mental health professional found the Veteran was unfit for duty and recommended for his separation due to such disorder.  He also failed to address the April 2004 letter by Dr. Fisher, stating that "it may be that the military environment and its requirements did make [the Veteran's] psychiatric condition worse."  Therefore, the evidence of record does not rise to the level of clear and unmistakable evidence that an acquired psychiatric disorder was not aggravated by service and the presumption of soundness is not rebutted.  Because the presumption of soundness is not rebutted, the claim must be considered as a normal claim for service connection.  

As noted above, the STRs demonstrate treatment for schizophrenia during the Veteran's active service and a June 1978 psychiatric evaluation found the Veteran's schizophrenia rendered him unfit for duty and he was recommended for separation due to such disorder.  In addition, the post service medical evidence demonstrates that the Veteran has had continued treatment for and diagnoses of an acquired psychiatric disability since a November 1978 psychiatric evaluation, which was provided pursuant to a November 1978 VA examination.  In addition, he has continually reported symptoms of a psychiatric disability since August 1978, within approximately two months of his discharge from active service, at which time he filed his initial claim for service connection for a psychiatric disability, claimed as schizophrenia.  Finally, the VA examiner who provided the July 2013 VA examination with opinion and June 2014 supplemental opinion concluded, based on a review of the claims file, including the STRs, that the Veteran's symptoms were best characterized as bipolar I disorder, with psychotic features.  Resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates he has a current diagnosis of an acquired psychiatric disorder, most recently diagnosed as bipolar disorder, that had its onset during active service.  

Thus, service connection for an acquired psychiatric disorder, most recently diagnosed as bipolar disorder, syndrome is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, most recently diagnosed as bipolar disorder, is granted.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


